DETAILED ACTION
Acknowledgements
This Office Action is in reply to Applicant’s original application filed 07 August 2020 and to Applicant’s response filed 25 March 2022.  
Claims 11–16 and 21–32 are currently pending and have been examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The Information Disclosure Statement filed on 15 June 2021 has been considered. An initialed copy of the Form 1449 is enclosed herewith.
Claim Objections
Claims 11, 21, and 27 are objected to because of the following informalities: the recited “indictor” appears to be the misspelling of indicator. Appropriate correction is respectfully requested.
Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 11–16 and 21–32 are rejected under 35 U.S.C. § 103 as being unpatentable over Kobres et al. (US 2013/0124411 A1) (“Kobres”), in view of Maeng et al. (US 11,170,363 B1) (“Maeng”), McCarter et al. (US 2019/0312883 A1) (“McCarter”), and Wong et al. (US 2015/0339664 A1) (“Wong”).
As per claim 11, Kobres discloses a non-transitory computer storage medium storing computer-useable instructions that, when used by at least one processor of a terminal device (“ATM”), cause the terminal device to perform operations comprising:
obtaining terminal parameters associated with the terminal device, the terminal parameters including capabilities of the terminal device
encoding the terminal parameters to generate a visual code associated with the terminal device ([0034]);
providing for display the visual code to a display coupled to the terminal device, the displayed visual code presenting the encoded terminal parameters ([0034]);
receiving a set of transaction parameters 

performing the transaction in accordance with the set of transaction parameters ([0034]).
As indicated by strike-throughs shown above, Kobres does not expressly disclose the terminal parameters including a public key associated with a private key stored in a memory of the terminal device, the received set of transaction parameters encrypted with the public key, and decrypting the encrypted set of transaction parameters with the stored private key.
Maeng teaches a public key associated with a private key stored in a memory of the terminal device (20:30–45), encoding the public key into a visual code displayed by terminal device (20:30–45), receiving transaction parameters encrypted with the public key (23:59–67), and decrypting the encrypted set of transaction parameters with the stored private key (23:59–67).
Therefore, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to modify Kobres to include encoding the public key, receiving the transaction parameters encrypted by the public key, and decrypting the transaction parameters with the private key, as taught by Maeng. One would have been motivated to do so in order to protect the transmission of the transaction parameters from the service to the terminal in Kobres.
Furthermore, as indicated by strike-throughs shown above, Kobres/Maeng does not expressly teach the set of transaction parameters including a dynamic cryptogram generated based on the terminal parameters.
However, Kobres does teach “solution works without the need for the customer to insert their card into the ATM” ([0014]).
McCarter teaches receiving a set of transaction parameters from an issuer server via [a] URI, the set of transaction parameters including a dynamic cryptogram generated based on the terminal parameters ([0132] [0169] [0172]).
Therefore, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to modify Kobres/Maeng to include a cryptogram in the parameters, as taught by McCarter, in order to comply with particular transaction protocols (e.g., EMV host emulation) even when a card is not inserted into the terminal (as in Kobres).
Furthermore, although the capabilities of the terminal are nonfunctional within the claim, Wong teaches obtaining terminal parameters associated with the terminal device, the terminal parameters including capabilities of the terminal device and outputting the capabilities to a mobile application ([0110]; [0032]).
Therefore, even if given patentable weight, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to modify Kobres/Maeng/McCarter to include the terminal capabilities, of Wong, in the encoded information, in order to inform the mobile application of the terminal capabilities common within EMV-type transactions.
As per claim 12, Kobres/Maeng/McCarter/Wong teach the medium of claim 11, wherein the visual code includes a quick response (QR) code (Kobres [0034]).
As per claim 13, Kobres/Maeng/McCarter/Wong teach the medium of claim 11, wherein the dynamic cryptogram is generated via host card emulation (HCE) (McCarter, [0132] [0169] [0172]).
As per claim 14, Kobres/Maeng/McCarter/Wong teach the medium of claim 11, further comprising, subsequent to providing the visual code for display, waiting a pre-determined time to receive the set of transaction parameters (Kobres, [0068]).
As per claim 15, Kobres/Maeng/McCarter/Wong teach the medium of claim 11, wherein a user computing device configured to decode the displayed visual code causes the issuer server to generate the set of transaction parameters (Kobres [0034]).
As per claim 16, Kobres/Maeng/McCarter/Wong teach the medium of claim 11, wherein the issuer is determined based on transaction preferences received from a user computing device, the transaction preferences including a selection of a financial instrument, and wherein the issuer is determined based on the selection of the financial instrument (Kobres, [0033]; also note: “wherein” clause can be interpreted as language describing context, but not requiring additional steps to be performed through execution of the instructions at the terminal, and is therefore not given patentable weight).
Claims 21–32 contain language similar to claims 11–16 as discussed in the preceding paragraphs, and for reasons similar to those discussed above, claims 21–32 are also rejected under 35 U.S.C. § 103 as unpatentable over the cited references.
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB C. COPPOLA whose telephone number is (571)270-3922. The examiner can normally be reached Monday-Friday 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on (571) 272-7575. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JACOB C. COPPOLA/Primary Examiner, Art Unit 3685